Title: To James Madison from Sylvanus Bourne, 18 October 1803
From: Bourne, Sylvanus
To: Madison, James


					
						Sir
						American Consulate Amstm. Octr. 18 1803
					
						I have the pleasure to acquaint you of my safe return to this City a few days past & that on the first of next month I shall resume my official functions & be prepared to attend to any commands you may have for me in course of the public service.
						I have not yet been here a sufficient time to obtain correct information relative to the present state of Affairs in Europe—but shall take the liberty to write you soon fully on this head.  I have the honor to be with great Respect Yr Ob Servt
					
						S. Bourne
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
